CONCURRING OPINION.
Rombauer, P. J.
— Where a court of inferior and limited jurisdiction exercises special statutory powers, its jurisdiction must appear by the face of the proceedings ; otherwise its judgment is void. Cunningham v. Railroad, 61 Mo. 33; Fletcher v. Keyte, 66 Mo. 285; Ewing v. Donnelly, 20 Mo. App. 6. It makes no difference in such a case whether the judgment is attacked directly or collaterally; hence it is needless to discuss the character of the attack made in this case. In Zimmermann v. Snowden, 88 Mo. 218; Dougherty v. Brown, 91 Mo. 26; State v. Farrelly, 36 Mo. App. 282; the attack on the judgment was made in collateral proceedings, yet the rule above stated was emphatically announced.
*265A justice of the peace has no power to render a money judgment by default upon five days’ service, unless it be in a proceeding upon a landlord’s summons. Hence this judgment cannot be sustained as a money judgment alone, unless the justice had jurisdiction to issue a landlord’s summons. His jurisdiction to issue such a summons depended upon the anterior filing of a verified statement. Fletcher v. Keyte, supra; Ewing v. Donnelly, supra. That this was done, should appear by the papers in the cause which constitute the judgment roll in this particular case. No presumptions can be indulged in to uphold the jurisdiction of the justice in such a case. To that extent the case of Allen v. Scharringhausen, 8 Mo. App. 229, states the unquestioned law.
In these views Judge Biggs concurs.